Citation Nr: 0408019	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  96-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a low back disability will be the subject of a 
separate decision.)



REPRESENTATION

Appellant represented by:	Bruce Stoltze, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran in this action is seeking entitlement to service 
connection for PTSD.  A review of the record reflects that in 
his March 1996 VA Form 9, Substantive Appeal, the veteran 
indicated that he wanted a Board hearing and a local RO 
hearing.  The veteran was afforded a local RO hearing in 
March 1996.  At that time, he verbally indicated that he did 
not want a Board hearing.  However, in October 1996, the 
veteran submitted two separate Substantive Appeal forms and 
indicated on both that he was requesting a Board hearing.  
The veteran has not been afforded a Board hearing at this 
time; thus, this case must be remanded to the RO for the 
scheduling of a Board hearing.

The Board also notes that the veteran's alleged stressors in 
support of his PTSD claim have not been verified and the 
veteran's service personnel records have not been associated 
with the claims file.  The RO sought verification of the 
veteran's stressors as stated during his May 1996 RO hearing; 
however the United States Armed Services Center for Unit 
Records Research (USASCRUR) responded that they were unable 
to verify the veteran's alleged stressors based upon the 
information received.  In January 2003, the veteran's 
representative provided additional information regarding the 
veteran's alleged stressors, including the veteran's 
recollection as to the approximate time when a shipmate 
committed suicide, information regarding a fire aboard the 
ship and a shipmate being run over by a jet.  This date is 
different from that originally submitted to the USASCRUR, and 
the RO has not requested verification of this information.  
The Board recognizes the January 2003 statement of the 
veteran's representative wherein he asserts that the 
veteran's receipt of the Republic of Vietnam Campaign Medal 
and Vietnam Service Medal should be sufficient to establish 
combat service.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should schedule the veteran 
for a Travel Board hearing.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




